Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-8, 10-12, 14-15 and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akhtar et al. – hereinafter Akhtar (US 2019/0058901)

As per claim 1, Akhtar discloses a communication entity for transmitting a video data stream towards a user equipment over a communication network at a target transmission bit rate, the communication entity comprising:
a memory storing instructions; and ([0053])
a processor coupled to the memory to execute the instructions to: ([0053])
determine a preliminary transmission bit rate for forwarding the video data stream towards the user equipment ; ([0039] Referring to FIG. 3, in step 302, for each video client i, the RAN node 130 assigns a bit rate BRBi based on a fair-share bit rate FSBRi determined by the RAN node implementing a suitable fair-share scheduling algorithm based on the total communication resources available to the RAN node's current set of video clients.)
determine the target transmission bit rate upon the basis of the preliminary transmission bit rate and a set of video bit rates, ([0041] For example, assume that the fair-share bit rate FSBRi for the ith video client is 1.0 Mbps, and the minimum video quality level MinVQi for that video client is 1.6 Mbps. In that case, the first condition (FSBRi<MinVQi) would be satisfied. If the maximum unfairness parameter were set at 50%, then the second condition (MinVQi<FSBRi*(1+Maximum_Unfairness)) would not be satisfied (because 1.6 Mbps is not less than 1.5 Mpbs), and the assigned bit rate BRBi would remain at the fair-share bit rate FSBRi of 1.0 Mpbs.)
wherein the set of video bit rates comprises a first video bit rate and a second video bit rate, the first video bit rate is associated with a first video quality, the second video bit rate is associated with a second video quality, the first video bit rate is smaller than the second video bit rate, and ([0022] MinVQ—minimum video quality level value (e.g., expressed in terms of bit rate); [0023] MaxVQ—maximum video quality level value (e.g., expressed in terms of bit rate))
selecting the preliminary transmission bit rate as the target transmission bit rate in response to the preliminary transmission bit rate does not exceeding the first video bit rate. ([0041] For example, assume that the fair-share bit rate FSBRi for the ith video client is 1.0 Mbps, and the minimum video quality level MinVQi for that video client is 1.6 Mbps. In that case, the first condition (FSBRi<MinVQi) would be satisfied. If the maximum unfairness parameter were set at 50%, then the second condition (MinVQi<FSBRi*(1+Maximum_Unfairness)) would not be satisfied (because 1.6 Mbps is not less than 1.5 Mpbs), and the assigned bit rate BRBi would remain at the fair-share bit rate FSBRi of 1.0 Mpbs.)

As per claim 2, Akhtar discloses the communication entity according to claim 1, wherein the processor further executes the instructions to:
compare the preliminary transmission bit rate to the second video bit rate in response to the preliminary transmission bit rate exceeding the first video bit rate, and  to select the second video bit rate as the target transmission bit rate in response to the second video bit rate does not exceed the preliminary transmission bit rate; or select the first video bit rate as the target transmission bit rate in response to the second video bit rate exceeding the preliminary transmission bit rate. ([0043] Assume, for example, that the fair-share bit rate FSBRi for the ith video client is 1.5 Mbps, and the maximum video quality level MaxVQi for that video client is 2.0 Mbps …  If, however, the minimum headroom parameter were set at 70%, then the condition (FSBRi>MaxVQi*Minimum_Headroom) would be satisfied (because 1.5 Mbps is greater than 1.4 Mbps), and the assigned bit rate BRBi would be set to (MaxVQi*Minimum_Headroom) of 1.4 Mbps)

As per claim 5, Akhtar discloses the communication entity according to claim 1, wherein the processor further executes the instructions to:
schedule first radio resources of the communication entity for transmission of the video data stream towards the user equipment, and schedule second radio resources of the communication entity for other data communications. ([0038] Note further that, in addition to its video clients, a RAN node 130 may have one or more non-video clients operating at its user devices 140 that are also allocated communication resources. The algorithm of FIG. 3 addresses the allocation of resources for only video clients. Other processing implemented by the RAN node would handle the allocation of resources to any non-video clients.)

As per claim 6, Akhtar discloses the communication entity according to claim 1, wherein the processor further executes the instructions to:
receive the preliminary transmission bit rate from the first scheduling instance and schedule radio resources of the communication entity for communication of the video data stream towards the user equipment at the target transmission bit rate; and, ([0039] Referring to FIG. 3, in step 302, for each video client i, the RAN node 130 assigns a bit rate BRBi based on a fair-share bit rate FSBRi determined by the RAN node implementing a suitable fair-share scheduling algorithm based on the total communication resources available to the RAN node's current set of video clients.)
provide information indicating the scheduled radio resources for communication of the video data stream towards the user equipment at the target transmission bit rate. ([0030]; When a RAN node 130 receives its first chunk of video data for a given video stream, the RAN node will extract and use the in-band information to schedule the packets for that video stream. Depending on the particular implementation, the RAN node 130 will repeat, at appropriate times, the extraction of in-band information and the scheduling of communications based on the extracted in-band information; [0031] Note that, in some implementations, each RAN node 130 transmits a TCP acknowledgement message back to the video server 110 for each received set of in-band information so that the video server 110 will know that the in-band information was safely received. Note further that no corresponding in-band signaling is required to the user devices 14)

As per claim 7, Akhtar discloses the communication entity according to claim 1, further comprising:
a reception interface configured to cooperate with the processor to receive over Internet, the video data stream according to the HTTP adaptive streaming technology. ([0003]; or example, in a system that conforms to the Transmission Control Protocol (TCP), packetized video streams are transmitted as TCP flows from the video server to the UE devices using HTTP (Hypertext Transport Protocol) Adaptive Streaming (HAS).)

As per claim 8, Akhtar discloses the communication entity according to claim 1, wherein the communication entity comprises:
a data base configured to store the set of video bit rates, or wherein the processor executes the instructions to: retrieve the set of video data rates from a remote data base over the communication network or over another communication link. ([0026]; In one implementation, a video server transmits a manifest file to the video client when the user device requests receipt of a particular packetized video stream, where the manifest file includes information regarding the MinVQ and MaxVQ values for that video stream. The video server 110 extracts that information and transmits the corresponding MinVQ and MaxVQ values as part of the in-band information transmitted to the corresponding RAN node 130 for that user device.[0034] The eight-bit RSS/RVA field and the 16-bit MinVQ and MaxVQ fields represent the in-band information according to certain embodiments of the invention. In one possible implementation, the eight-bit RSS/RVA field would support 16 different RSS values and 16 different RVA values if the eight bits were allocated as four bits for the RSS value and four bits for the RVA value. In one implementation, each of the 16-bit MinVQ and MaxVQ fields is defined with 12 integer bits and four fractional bits in integer increments of 1 Mbps to support a maximum value of 4 Gbps and a resolution of 64 Kbps.; Note: MinVq and MaxVq support a plurality of bitrates in increments of 1Mbps from lowest to highest),)

As per claim 10, Akhtar discloses the communication entity according to claim 1, further comprising: a transmission interface configured to cooperate with the processor to transmit the video data stream towards the user equipment at the target transmission bit rate. ([0030] In certain embodiments, the communications system 100 conforms to the Transport Control Protocol (TCP), and each packet of video data is a TCP data packet. In certain implementations, the video server 110 uses available TCP Options fields to transmit the in-band information for each packetized video stream, and each RAN node 130 snoops its received packets to extract the in-band information for each video stream that the RAN node is currently handling.)

As per claim 11, Akhtar discloses the communication entity according to claim 10, wherein the transmission interface is configured to transmit the video data stream towards the user equipment over a radio communication network. ([0019]; a plurality of radio access network (RAN) nodes 130 (such as eNodeBs))

As per claim 12, Akhtar discloses the communication entity according to claim 1, wherein the communication entity is a base station or an evolved Node B (eNodeB), ([0019]; a plurality of radio access network (RAN) nodes 130 (such as eNodeBs))

As per claim 14, please see the discussion under claim 1 as similar logic applies.

As per claim 15, please see the discussion under claim 2 as similar logic applies.

As per claim 18, please see the discussion under claim 5 as similar logic applies.

As per claim 19, please see the discussion under claim 6 as similar logic applies.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Akhtar et al. – hereinafter Akhtar (US 2019/0058901) in view of J. Jiang, V. Sekar and H. Zhang, "Improving Fairness, Efficiency, and Stability in HTTP-Based Adaptive Video Streaming With Festive," in IEEE/ACM Transactions on Networking, vol. 22, no. 1, pp. 326-340, Feb. 2014, doi: 10.1109/TNET.2013.2291681. – hereinafter Jiang. 

As per claim 3, Akhtar discloses the communication entity according to claim 1.  Akhtar disclose wherein the set of video bit rates comprises a plurality of video bit rates associated with a plurality of video qualities, and wherein the processor further executes the instructions to: ( [0034] The eight-bit RSS/RVA field and the 16-bit MinVQ and MaxVQ fields represent the in-band information according to certain embodiments of the invention. In one possible implementation, the eight-bit RSS/RVA field would support 16 different RSS values and 16 different RVA values if the eight bits were allocated as four bits for the RSS value and four bits for the RVA value. In one implementation, each of the 16-bit MinVQ and MaxVQ fields is defined with 12 integer bits and four fractional bits in integer increments of 1 Mbps to support a maximum value of 4 Gbps and a resolution of 64 Kbps.; Note: MinVq and MaxVq support a plurality of bitrates in increments of 1Mbps from lowest to highest), 
Akhtar fails to disclose determine a maximum video bit rate among those video bit rates from the plurality of video bit rates that are smaller than the preliminary transmission bit rate, or determine a lowest video bit rate from the plurality of video bit rates that is smaller than the preliminary transmission bit rate, and select the respectively determined video bit rate as the target transmission bit rate.
Jiang discloses determine a maximum video bit rate among those video bit rates from the plurality of video bit rates that are smaller than the preliminary transmission bit rate, or determine a lowest video bit rate from the plurality of video bit rates that is smaller than the preliminary transmission bit rate, and select the respectively determined video bit rate as the target transmission bit rate. (Section 3.2: Bitrate Selection: For example, if the available bitrates are 400, 600, and 800 Kbps and the estimated bandwidth is 750 Kbps, the player chooses 600 Kbps.)
	
It would have been obvious for the teachings of Akhtar to be modified to utilize a form of stateless selection for a given preliminary bitrate for a plurality of bits as Akhtar supports a plurality of MinVq and MaxVq support a plurality of bitrates in increments of 1Mbps from lowest to highest to choose the lower bit rate that is smaller than the preliminary bitrate as taught by Jiang.  This would have been advantageous to ensure that players will eventually get converge to a fair allocation irrespective of their current bitrates. (Jiang, Section 3.2)

As per claim 16, please see the discussion under claim 3 as similar logic applies.


Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Akhtar et al. – hereinafter Akhtar (US 2019/0058901) in view of Bentaleb et al. – hereinafter Bentaleb (US 2022/0030308)

As per claim 9, Akhtar discloses the communication entity according to claim 1, Akhtar fails to disclose wherein the processor executes the instructions to: determine an average transmission bit rate averaging a plurality of transmission bit rates for different video data streams within a time slot, and determine the preliminary transmission bit rate as the average transmission bit rate. 
Bentaleb discloses wherein the processor executes the instructions to: determine an average transmission bit rate averaging a plurality of transmission bit rates for different video data streams within a time slot, and determine the preliminary transmission bit rate as the average transmission bit rate. ([0140] FIG. 11 depicts the average bitrate played during the video streaming session of 596 s. In all buffer size configurations, it can be seen that MSDASH achieves the best and the most stable average bitrate, ranging from 3.7 Mbps to 4 Mbps (3.9 Mbps as an average for all buffer capacity configurations) for all five clients compared to other CDN-based load balancing rules schemes, with the fewest changes in representation, as shown in FIG. 12. Also, MSDASH ensures the fairest distribution of the average bitrate among all clients with a variation of 0.2 Mbps, 0.15 Mbps, and 0.3 Mbps, for 30 s, 60 s, and 120 s, respectively, [0145];  MSDASH clients select the best and most stable possible bitrate with high fairness (see the error bars in FIG. 18), the highest QoE, and fewest changes in representation. The weighted load balancing rule has comparable performance with respect to MSDASH for 120 s buffer capacity in terms of average bitrate because a higher weight was allocated to the server with the highest throughput.)
It would have been obvious before the effective filing date of the invention for the teachings of Akhtar to be modified so that the selected preliminary bitrate of Akhtar would be the calculated average bitrate as taught by Bentaleb.  This would have been advantageous because it reduces server bottleneck, unreliable links, faulty servers, and sudden fluctuation in the network condition.  (Bentaleb, [0146])

As per claim 20, please see the discussion under claim 9 as similar logic applies.

Allowable Subject Matter
Claims 4, 13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure.  See PTO-892 form.
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454